DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 11,251,657).
Regarding claim 31, fig. 2 of Chen teaches a power supply circuit comprising: a switching regulator (of fig. 2); and control logic [that controlling switches of fig. 2] coupled to the switching regulator and configured to: compare a first indication of a current associated with the switching regulator to a first threshold; and control a transition of the switching regulator from a buck converter mode to a charge pump mode based on the comparison (col. 5, lines 49-67 describes operating the converter in a buck mode or a charge pump mode based on whether the load current is less than or greater than a predetermined current threshold) by: controlling ramping up of an output voltage of the switching regulator if a duty cycle of the buck converter mode is less than 50%; or controlling ramping down of the output voltage of the switching regulator if the duty cycle of the buck converter mode is more than 50%. From par. 53 of the application, duty cycle is less than 50% when the output voltage Vout is less than half the input voltage Vin. This appears to match the operation of a buck converter such as that of Chen when it is operating in a divide by 2 mode for example where the output voltage is increased when duty cycle is less than 50% and increased when more than 50%.  
Regarding claim 33, fig. 2 of Chen teaches wherein the control logic is further configured to: compare a second indication of the current associated with the switching regulator to a second threshold, after the transition of the switching regulator to the charge pump mode; and control another transition of the switching regulator from the charge pump mode to the buck converter mode based on the comparison to the second threshold.

Claim(s) 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Song (US 2020/0161976).
Regarding claims 32 and 35, Chen teaches the device as indicated above except for the switching regulator details. However, fig. 2 of Song describes operating a power converter with a three-level buck converter and a divide-by-two charge pump (Abstract). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the power converter implementation as taught in Song for the purpose of utilizing a suitable and well-known type of power converter operation. After the combination described above, the resulting combination teaches an inductive element [L1] and a switch [Q6] coupled in parallel with the inductive element; the three-level buck converter is configured to operate in the buck converter mode when the switch is open; and the three-level buck converter is configured to operate in the charge pump mode when the switch is closed.

Allowable Subject Matter
Claims 1-8, 10, 11, 14, 16-20, 22, 23, 26, 28-30 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.
Regarding claim 31, applicant argues that the duty cycle aspect is not described. From par. 53 of the application, duty cycle is less than 50% when the output voltage Vout is less than half the input voltage Vin. This appears to match the operation of a buck converter such as that of Chen when it is operating in a divide by 2 mode for example where the output voltage is increased when duty cycle is less than 50% and increased when more than 50%.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896